Citation Nr: 0925445	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-31 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental disorder 
manifested by crooked and damaged lower anterior teeth for 
compensation purposes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The Veteran had active service from May 2000 to May 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a dental disorder 
manifested by crooked and damaged lower anterior teeth for 
compensation purposes.

Initially, the Board finds that while the claim on appeal has 
been developed solely with respect to the issue of 
entitlement to service connection for a dental disorder for 
compensation purposes, it is clear from the Veteran's October 
2006 VA Form 9 that he has also raised the issue of 
entitlement to service connection for a dental disorder for 
treatment purposes.  This claim is referred to the RO for 
appropriate adjudication.


FINDING OF FACT

Service connection for crooked and damaged lower anterior 
teeth that is unrelated to any damage to the jaw is precluded 
as a matter of law.


CONCLUSION OF LAW

Crooked and damaged lower anterior teeth are not subject to 
service connection for VA compensation purposes.  38 U.S.C.A. 
§§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2008).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that because the application of 
the law to undisputed facts is dispositive of this appeal, no 
discussion of VA's duties to notify and assist is necessary.  
See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran essentially contends that he should be service 
connected for disability associated with crooked and damaged 
lower anterior teeth during service that resulted from a fall 
accident in March 2001, at which time he also cut his lower 
lip.  The Veteran does not assert that he sustained injury to 
his jaw in this accident, nor do contemporaneous records 
support such damage.  

Dental records do not reflect any relevant complaints or 
treatment.  

March 2001 in-service military clinical records reflect that 
the Veteran sustained a lower lip laceration when his lower 
lip struck the edge of his wooden bed in his barracks.  
Examination of the lower lip revealed swelling and an L shape 
laceration to the lower lip.  It was specifically noted that 
there was no injury to the gingival or any loose teeth.  
There was a discussion regarding sutures, and the Veteran 
decided to let his cut heal without sutures.  He was to 
return if there was further bleeding, swelling, erythema, or 
other evidence of infection.  The record does not contain any 
clinical evidence that he did so.  

In his original application for compensation in March 2005, 
the Veteran asserted that he sustained crooked/damaged bottom 
teeth due to a fall injury in service in March 2001.

VA treatment records for the period of May 2005 to September 
2007 reflect that in May 2005, the Veteran reported that he 
did not have a dental examination when he separated from 
active service.  He stated that his lower teeth were 
malaligned as a result of hitting his lower lip on a wooden 
bed.  The Veteran was partially edentulous with caries.  
Teeth 23 and 24 (lower) were lingual of others but were not 
mobile or discolored.  The examiner indicated that when the 
Veteran was seen for this injury in service, it was noted 
that the teeth were not mobile and were without injury.  The 
examiner further commented that the Veteran's teeth appeared 
to be malaligned due to development rather than injury.  
These VA records do not contain any additional relevant 
complaints or treatment.  

VA dental examination in May 2005 revealed that the examiner 
who examined the Veteran several days earlier, now conducted 
a more comprehensive examination.  His review of the service 
records revealed that the in-service treatment records 
indicated no injury to the gingival or loose teeth.  He 
further noted that the Veteran had additional in-service 
dental examinations in April 2001, January 2003, and February 
2003, at which time no mention was made of loose, broken, 
painful, or discolored teeth.  Physical examination revealed 
partial adult dentition with caries.  The Veteran had worn 
upper and lower anterior teeth and teeth 23 and 26 were in 
lingual version.  None of the teeth were mobile, discolored, 
or painful, and there were no pockets greater than 3 
millimeters on any of the teeth.  There was no functional 
impairment due to loss of motion and masticatory function 
loss.  There was also no bone loss of the mandible, maxilla, 
or hard palate.  The diagnosis was that although the Veteran 
had generalized wear of the teeth and malaligned lower teeth, 
there was no clinical or documentary evidence that this was a 
result of a traumatic blow to the teeth.  

The Board would first like to point out that although service 
connection may generally be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service (38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008)), an exception to the general rule is 
applicable to dental disabilities.  According to the statute 
and regulation, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161 (2008).  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. § 3.381(a) (2008).

In addition, even though the evidence does support the 
existence of crooked and damaged lower anterior teeth, in 
accordance with the statute and regulation, service 
connection may not be established for compensation purposes 
for crooked or damaged teeth.  The Board finds, therefore, 
that entitlement to VA compensation benefits for a dental 
disorder manifested by crooked and damaged lower anterior 
teeth is not shown as a matter of law.

The Board would like to further point out that service 
connection for crooked and damaged teeth can be established 
for compensation purposes if the loss is due to the loss of 
the body of the maxilla or mandible due to trauma or disease, 
such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 
9913 (2008).  However, the medical evidence does not show 
that the Veteran experienced any damage to the maxilla or 
mandible during service.  In fact, the May 2005 VA dental 
examiner specifically found that there was no evidence of 
bone loss of the mandible, maxilla, or hard palate.  
Therefore, entitlement to compensation benefits for the loss 
of the body of the maxilla or mandible is not shown.

In summary, there is no basis to grant service connection for 
any dental disorder for VA compensation purposes as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for a dental disorder 
manifested by crooked and damaged lower anterior teeth is 
denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


